internal_revenue_service number release date index number ------------------------------------------------------ -------------------------- --------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc intl b05 plr-128726-13 date date -------------------- ------------------------------------------------ --------------------------------------------------- --------- ------------------------------------------------- --------- ------------------------------------------- x parent us sub taxpayer country a -------------- de y cfc1 country b -------- cfc2 agency month z year -------------------------------------------------- ------------------------------------------------------------ ---------------------------- --------------------------- dear ------------------ in a letter dated x you requested a ruling allowing cfc2 to use certain foreign statement insurance reserves in computing taxable_income on grounds that these insurance reserves are an appropriate means of measuring income within the meaning of sec_954 specifically you requested permission to use the underwriting reserves and loss_reserves for life and annuity_contracts reported by cfc2 on its country b annual report beginning with the taxable_year ending on year the ruling given in this letter is based on facts and representations submitted by taxpayer and cfc2 and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-128726-13 facts parent a domestic_corporation is a mutual insurance holding_company that is engaged through its subsidiaries in various lines of business which primarily include domestic life_insurance asset management and international life_insurance parent is the common parent of an affiliated_group of life_insurance_companies and non-life insurance_companies parent directly owns all the stock of us sub us sub is an intermediate holding_company that directly owns all of the stock of taxpayer taxpayer is a country a corporation that reinsures related_party risks taxpayer reinsures guaranteed minimum death_benefits guaranteed minimum accumulation benefits guaranteed minimum withdrawal benefits and guaranteed lifetime withdrawal benefits taxpayer elected to be treated as a u s_corporation pursuant to sec_953 taxpayer owns de which owns y of the stock of cfc1 a country b corporation which is a holding_company cfc1 owns y of the stock of cfc2 cfc1 and cfc2 are controlled_foreign_corporations as defined in sec_957 cfc2 is engaged in the life_insurance business in country b its principal products are individual life_insurance individual annuities and bank assurance policies country b regulates any insurance_business conducted in country b through its insurance laws and regulations a government agency the agency is responsible for enforcing insurance laws and regulations in country b an insurance_company must obtain a license from the agency to conduct an insurance_business in country b cfc2 is licensed by the agency to sell life_insurance and annuity_contracts to residents of country b and is subject_to regulation by the agency as a life_insurance_company cfc2 is prohibited by country b from carrying on non-life insurance businesses other than certain activities which are incidental to the life_insurance business taxpayer represents that cfc2 is not engaged in any insurance_business outside of country b cfc2 derives percent of its aggregate net written premiums from its issuance of life_insurance and annuity_contracts covering risks in connection with the lives or health of residents of country b and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 taxpayer has represented that cfc2 would be subject_to tax under subchapter_l if it were a domestic_corporation cfc2 issues life_annuities and individual life and bank assurance policies in country b cfc2 issues single premium immediate payout annuity products that are primarily designed for the country b pension market these annuity_contracts are designed to provide a stream of guaranteed annuity payments to cover an employer’s existing pension obligations for its country b resident employees the annuity_contracts are single premium contracts that provide no guaranteed-nonforfeiture benefit no guaranteed-cash surrender_value and no surrender charge they have no accumulation value or policyholder_fund and the guarantees are in the form of periodic_income streams indexed to an official cost-of-living measure plr-128726-13 as required by country b’s insurance laws and regulations i cfc2 files an annual report and financial statements with the agency ii the annual report of cfc2 is audited by an outside accounting auditor in addition to the company’s auditor iii the accounting_records of cfc2 that form the basis for preparing the annual report is subject_to inspection by the agency at any time and iv the annual report of cfc2 is made available to the public cfc2’s annual report is used for financial purposes in addition to regulatory purposes such as for credit rating purposes month z is the official year-end for life_insurance_companies operating in country b to comply with country b’s insurance laws and regulations cfc2 must establish and maintain certain reserves for obligations to holders of their life_insurance and annuity_contracts and must set forth the amount of such reserves on the annual report these reserves are underwriting reserves including reserves for variable_contracts and loss_reserves the rules for calculating these reserves are prescribed by insurance laws regulations and other agency guidance and are summarized below underwriting reserves must be held to secure the performance of obligations arising in the future from the life_insurance and annuity_contracts issued by cfc2 in country b underwriting reserves are comprised of insurance premium interpolated terminal reserves unearned_premium reserves and risk reserves the sum of insurance premium reserves and unearned_premium reserves referred to as the standard valuation reserve for life_insurance and annuity_contracts may not be less than the amount calculated in accordance with the designations of the agency concerning the reserve_method interest rate mortality rate and other coefficients the agency requires life_insurance_reserves to be determined as follows the prescribed reserve_method for life_insurance is identical to the commissioner’s reserve_valuation method crvm as defined in sec_807 the mortality_table is prescribed by country b and the prescribed standard interest rate assumption i sec_3 cfc2 is also required to carry expense adjustments which are embedded in the underwriting reserve computation the agency requires pension annuity reserves to be determined as follows the prescribed reserve_method for pension annuity reserves is the net_level_premium method nlp method and the agency prescribes mortality and interest rate assumptions currently cfc2 holds life_insurance_reserves determined using solely the crvm method and pension annuity reserves determined using solely the nlp method cfc2 also holds loss_reserves for outstanding claims including incurred but not reported claims under life_insurance and annuity_contracts issued by cfc2 cfc2 calculates the reserves using the company’s individual loss experience in accordance with rules and regulations prescribed by the agency plr-128726-13 parent represents that cfc2 is not engaged in any insurance_business outside of country b any difference in the methods under country b law used to calculate the reserves related to an insurance_policy issued by cfc2 as compared to the methods used to calculate such reserves for the same insurance_policy under subchapter_l if cfc2 were a u s insurance_company would not cause a material difference in the measurement of cfc2’s income during the life of such policy and the foreign reserve_method used to calculate cfc2’s underwriting reserves and loss_reserves is not contrary to the rules and principles applicable to the calculation of reserves under subchapter_l as modified by sec_954 law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro_rata share of the cfc’s subpart_f_income for each year sec_951 subpart_f_income includes among other types of income insurance_income under sec_953 and foreign_base_company_income under sec_954 sec_952 and sec_953 defines the term_insurance income to include any income which is attributable to issuing or reinsuring of an insurance_or_annuity_contract and which would be taxed under subchapter_l if such income were the income of a domestic insurance_company sec_953 provides that sec_953 insurance_income does not include exempt_insurance_income derived by a qualifying_insurance_company sec_953 provides that reserves for any insurance_or_annuity_contract shall be determined in the same manner as under sec_954 sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income eg interest and dividends that are considered to be foreign_personal_holding_company_income sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company in general sec_953 defines a qualifying_insurance_company as any controlled_foreign_corporation which a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of code sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such controlled_foreign_corporation of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 and plr-128726-13 c is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into two categories first income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 sec_954 second income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_954 exempt contracts are defined under sec_953 to include insurance or annuity_contracts issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the u s but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under code sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income code sec_954 was enacted by sec_614 of the job creation and worker assistance act of the staff of the joint_committee on taxation explains this provision as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for plr-128726-13 such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes in seeking a ruling the taxpayer is required to provide the irs with necessary and appropriate information as to the method interest rate mortality and morbidity assumptions and other assumptions under the foreign reserve rules so that a comparison can be made to the reserve amount determined by applying the tax_reserve_method that would apply if the qualifying_insurance_company were subject_to tax under subchapter_l of the code with the modifications provided under present law for purposes of these exceptions the irs also may issue published guidance indicating its approval staff of the joint comm on taxation technical explanation of the job creation and worker assistance act of jcx-12-02 date analysis cfc2 is subject_to regulation as a life_insurance_company by country b cfc2 is licensed authorized and regulated by the agency which is the insurance regulatory body for country b to sell life_insurance and annuity_contracts to persons other than related_persons within the meaning of code sec_954 in country b cfc2 has represented that it derives more than percent of its aggregate net written premiums from its issuance of life_insurance and annuity_contracts covering risks in connection with the lives or health of residents of country b and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 finally cfc2 is engaged in the life_insurance business and would be subject_to tax under subchapter_l if it was a domestic_corporation accordingly cfc2 is a qic cfc2 issues life_insurance and annuity_contracts in connection with the lives and health of residents of country a a country other than the u s moreover cfc2 derives more than percent of its net written premiums from contracts that cover country b risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 such contracts are therefore exempt contracts within the meaning of sec_953 the foreign statement underwriting reserves and loss_reserves held by cfc2 for its exempt contracts that are life_insurance contracts and pension annuity_contracts plr-128726-13 provide an appropriate means of measuring income within the meaning of sec_954 because these reserves are computed using either the crvm method or nlp method which are appropriate methods of measuring income and are not catastrophe deficiency equalization or similar reserves ruling based on the information submitted and the representations made we rule as follows under the facts set forth above the foreign statement underwriting reserves and loss_reserves of cfc2 for its exempt contracts that are life_insurance and pension annuity_contracts are an appropriate means of measuring income within the meaning of sec_954 and accordingly these reserves may be used in determining its foreign_personal_holding_company_income under sec_954 this ruling shall apply beginning with the taxable_year ending on year caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling procedural statements this ruling is directed only to taxpayer and cfc2 sec_6110 provides that it may not be used or cited as precedent taxpayer should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely steven musher associate chief_counsel international by steven d jensen senior counsel branch office of associate chief_counsel international
